



ODYNE CORPORATION
89 Cabot Court, Suite L
Hauppauge, New York 11788
 
March 27, 2008
 
The Quercus Trust
1835 Newport Blvd.
A109-PMB 467
Costa Mesa, California 92627
 
Spinel Finance LLC
310 East Shore Road, Suite 311
Great Neck, New York 11023
 
Ladies and Gentlemen:
 
Reference is made to the Securities Purchase Agreement, dated as of March __,
2008 (the “Purchase Agreement”), by and between Odyne Corporation, a Delaware
corporation (the “Company”), and each of the several purchasers named in Exhibit
A attached thereto (the “Purchasers”), pursuant to which the Company has agreed
to issue and sell to the Purchasers an aggregate of up to 11,666,667 shares of
Common Stock and warrants to purchase up to an equivalent number of shares of
Common Stock. All capitalized terms not defined herein shall have the meaning
ascribed to them in the Purchase Agreement and the Warrants (as defined in the
Purchase Agreement), respectively.
 
The Company hereby agrees to the following:
 
(a) Within 150 calendar days following the Closing Date, the Company shall cause
a registration statement on Form S-3 (or Form S-1 or such other Form appropriate
for such purpose) (the “Registration Statement”) to be filed with the U.S.
Securities and Exchange Commission (the “Commission”) under the Securities Act
of 1933, as amended (the “Securities Act”), for an offering to be made on a
continuous basis pursuant to Rule 415 of the Securities Act with respect to (i)
the Shares and (ii) the Warrant Shares to be issued to or on behalf of the
Purchasers at the Closing pursuant to Section 2.1 of the Purchase Agreement
(together, the “Registrable Securities”). Such Registration Statement (and any
additional registration statement) shall contain the "Plan of Distribution"
attached hereto as Annex A. The Company shall cause such Registration Statement
to be declared effective under the Securities Act as soon as possible but, in
any event, no later than 240 calendar days following the Closing Date (the
“Outside Date”), and shall use its reasonable best efforts to keep the
Registration Statement continuously effective for three years after the
effective date of the Registration Statement (the “Effectiveness Period”). By
5:00 p.m. (New York City time) on the Business Day immediately following the
effective date of such Registration Statement (or any additional registration
statement), the Company shall file with the Commission in accordance with Rule
424 under the Securities Act the final prospectus to be used in connection with
sales pursuant to such Registration Statement (or any additional registration
statement), whether or not such filing is technically required under such Rule.
For purposes of this Agreement, “registration statement” refers to any
registration statement (including the Registration Statement) covering the
Registrable Securities or listing either of the Purchasers as a “Selling
Stockholder.”
 

--------------------------------------------------------------------------------


 
(b) (i) Notwithstanding anything to the contrary contained in this Agreement, if
the staff of the Commission (the “Staff”), or the Commission, seeks to
characterize any offering pursuant to a registration statement filed in
accordance with this Agreement as constituting a primary offering of securities
by or on behalf of the Company, or in any other manner, such that the Staff or
the Commission does not permit such registration statement (including the
Registration Statement) to become effective and used for resales in a continuous
at the market offering pursuant to Rule 415 under the Securities Act by the
Purchasers (or as otherwise may be acceptable to each Purchaser) without being
named therein as “underwriters” (a “Resale Registration Statement”), and the
Company has used its best efforts to contest such determination and in such
regard uses its reasonable best efforts to cause the Commission to permit the
affected Purchasers or their respective counsel to participate in Commission
conversations on such issues with the Company and the Company timely conveys
relevant information concerning such issues with the affected Purchasers and
their respective counsel, then the Company shall have the right to reduce the
number of Registrable Securities to be included in such registration statement
by all Purchasers, to the extent that the Staff or the Commission shall permit
such registration statement to become effective as a Resale Registration
Statement. In making such reduction, subject to the last sentence of this
paragraph (b)(i), the Company shall reduce the number of Registrable Securities
(first as to any Shares and second as to any Warrant Shares) to be included by
all Purchasers on a pro rata basis (based upon the number of Registrable
Securities otherwise required to be included for each Purchaser), unless the
inclusion of Registrable Securities by a particular Purchaser or a particular
type of Purchasers is the cause of the refusal by the Staff or the Commission to
allow such registration statement to become effective as a Resale Registration
Statement, in which event the Registrable Securities held by such Purchaser or
type of Purchasers shall be the only Registrable Securities subject to reduction
(and if by a set of Purchasers on a pro rata basis with respect to such
Purchasers or on such other basis as would result in the exclusion of the least
number of shares by all such Purchasers). In addition, if the Staff or the
Commission requires any Purchaser seeking to sell under a Registration Statement
filed pursuant to this Agreement to be identified as an “underwriter” in order
to permit such Registration Statement to become effective, and such Purchaser
does not consent to being so named as an underwriter in such Registration
Statement, then, in each such case, the Company shall be entitled, following
good faith discussions with the Staff and/or the Commission and the affected
Purchaser, to reduce the total number of Registrable Securities to be registered
on behalf of such Purchaser, until such time as the Staff or the Commission does
not require such identification. Notwithstanding the foregoing, any reduction
pursuant to this paragraph (b)(i) shall first be applied pro-rata to (i) any
securities not issued pursuant to the Purchase Agreement and (ii) any securities
issued or issuable to any placement agent in connection with the transactions
contemplated by the Purchase Agreement.
 
(ii) In the event of any reduction in Registrable Securities to be included in a
registration statement (including the Registration Statement) pursuant to this
paragraph, an affected Purchaser shall have the right, upon delivery of a
written request to the Company signed by such Purchaser, to require the Company
to file an additional registration statement(s) on Form S-3 (or Form S-1 or such
other Form appropriate for such purpose) with the Commission under the
Securities Act for an offering to be made on a continuous basis pursuant to Rule
415 of the Securities Act within 90 calendar days after the Company’s receipt of
any such request (the “Additional Filing Date”) for resale by such Purchaser, in
a manner reasonably acceptable to such Purchaser, of any Registrable Securities
which are not then covered by an existing and effective registration statement
(including the Registration Statement) and the Company shall following such
request use its reasonable best efforts to cause such additional registration
statement(s) to be declared effective under the Securities Act as soon as
possible but, in any event, no later than 60 calendar days following the
applicable Additional Filing Date (the “Additional Outside Date”), and kept
continuously effective for three years after the effective date of any such
registration statement (in each such case, the “Additional Effectiveness
Period”) (it being understood that the demand right under this sentence may be
exercised by a Purchaser multiple times and with respect to limited amounts of
Registrable Securities to the extent limitations are required in order to permit
the resale thereof by such Purchaser pursuant to a Resale Registration Statement
as contemplated above); and the Company shall otherwise use its reasonable best
efforts to satisfy the registration rights set forth in this Agreement as
promptly as practicable.
 
2

--------------------------------------------------------------------------------


 
(c) If for any reason or for no reason whatsoever, either (i) the Registration
Statement is not declared effective by the Commission prior to the Outside Date
or any additional registration statement is not filed by the Additional Filing
Date or is not declared effective by the Commission prior to the Additional
Outside Date, or (ii) after the effective date of the Registration Statement (or
any additional registration statement), without regard for the reason thereunder
or efforts therefor, such Registration Statement (or any additional registration
statement) ceases for any reason to be effective and available to the Purchasers
as to such Registrable Securities to which it is required to cover at any time
prior to the expiration of the Effectiveness Period or Additional Effectiveness
Period, as the case may be, for more than an aggregate of 30 Trading Days (which
need not be consecutive), or (iii) following the expiration of the Effectiveness
Period or any Additional Effectiveness Period, any portion of this Warrant
remains outstanding and/or unexercised, as to any Warrant Shares previously
covered by the respective existing and effective registration statement, then in
any such case, a Purchaser may notify the Company in a Notice of Cashless
Exercise, attached as Exhibit B to the Warrant, of its election to utilize
cashless exercise under the Warrant relating to the Warrant Shares that are not
then covered by an existing and effective registration statement (including the
Registration Statement) (but only after exercising for cash Warrant Shares that
are then covered by an existing and effective registration statement (including
the Registration Statement)), in which event the Company shall issue to the
Purchaser the number of Warrant Shares determined in accordance with the
cashless exercise provisions of the Warrant.
 
(d) Until the Registration Statement (or any additional registration statement)
has become effective under the Securities Act, each certificate representing the
Registrable Securities, and all certificates and instruments issued in transfer
thereof, shall be endorsed with the restrictive legend as set forth in Section
6.2 of the Purchase Agreement. Upon the effectiveness of the Registration
Statement (or any additional registration statement), the Company shall, upon
the request of any Purchaser, issue to such Purchaser a replacement certificate
without such legend in exchange for any such legended certificate (as to the
Shares) and issue to such Purchaser upon exercise of its Warrants a certificate
without such legend in any and all cases in accordance with the provisions of
the Purchase Agreement.
 
(e) Each Purchaser agrees to furnish to the Company a completed Questionnaire in
the form attached to this Agreement as Annex B (a “Selling Holder
Questionnaire”). Not less than four Trading Days prior to the filing of the
Registration Statement (or any additional registration statement) or any related
Prospectus or any amendment or supplement thereto, the Company shall furnish to
each Purchaser copies of the “Selling Stockholders” section of such document,
the “Plan of Distribution” and any risk factor contained in such document that
addresses specifically this transaction or the Selling Stockholders, as proposed
to be filed which documents will be subject to the review of such Purchaser. The
Company shall not file a registration statement (including the Registration
Statement), any Prospectus or any amendments or supplements thereto in which the
“Selling Stockholder” section thereof differs from the disclosure received from
a Purchaser in its Selling Holder Questionnaire (as amended or supplemented).
The Company will not name the Purchaser as an “underwriter” in any registration
statement without the Purchaser’s prior written consent.
 
3

--------------------------------------------------------------------------------


 
(f) The Company shall (i) prepare and file with the Commission such amendments,
including post-effective amendments, to such Registration Statement (or any
additional registration statement) and the Prospectus used in connection
therewith as may be necessary to keep such Registration Statement (or any
additional registration statement) continuously effective as to the applicable
Registrable Securities for its Effectiveness Period or Additional Effectiveness
Period, as the case may be, and prepare and file with the Commission such
additional registration statements in order to register for resale under the
Securities Act all of the Registrable Securities; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement,
and as so supplemented or amended to be filed pursuant to Rule 424; (iii)
respond as promptly as reasonably possible to any comments received from the
Commission with respect to the Registration Statement (and any additional
registration statements) or any amendment thereto and, as promptly as reasonably
possible provide the Purchasers true and complete copies of all correspondence
from and to the Commission relating to such Registration Statement (and any
additional registration statements) that would not result in the disclosure to
the Purchasers of material and non-public information concerning the Company;
and (iv) comply in all material respects with the provisions of the Securities
Act and the Exchange Act with respect to the Registration Statement (and any
additional registration statement) and the disposition of all Registrable
Securities covered by each registration statement (including the Registration
Statement).
 
(g) The Company shall notify the Purchasers as promptly as reasonably possible
(and, in the case of (i)(A) below, not less than three Trading Days prior to
such filing and, in the case of (v) below, not less than three Trading Days
prior to the financial statements in any registration statement (including the
Registration Statement) becoming ineligible for inclusion therein) and (if
requested by any such Person) confirm such notice in writing no later than one
Trading Day following the day (i)(A) when a Prospectus or any Prospectus
supplement or post-effective amendment to any registration statement (including
the Registration Statement) is proposed to be filed; (B) when the Commission
notifies the Company whether there will be a "review" of any registration
statement (including the Registration Statement) and whenever the Commission
comments in writing on any registration statement (including the Registration
Statement) (the Company shall provide true and complete copies thereof and all
written responses thereto to each of the Purchasers that pertain to the
Purchasers as a Selling Stockholder or to the Plan of Distribution, but not
information which the Company believes would constitute material and non-public
information); and (C) with respect to each registration statement (including the
Registration Statement) or any post-effective amendment, when the same has
become effective; (ii) of any request by the Commission or any other Federal or
state governmental authority for amendments or supplements to a registration
statement (including the Registration Statement) or Prospectus or for additional
information; (iii) of the issuance by the Commission of any stop order
suspending the effectiveness of a registration statement (including the
Registration Statement) covering any or all of the Registrable Securities or the
initiation of any Proceedings for that purpose; (iv) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; and (v) of the occurrence of any event or passage of time that makes
the financial statements included in a registration statement (including the
Registration Statement) ineligible for inclusion therein or any statement made
in a registration statement (including the Registration Statement) or Prospectus
or any document incorporated or deemed to be incorporated therein by reference
untrue in any material respect or that requires any revisions to such
registration statement (including the Registration Statement), Prospectus or
other documents so that, in the case of such registration statement (including
the Registration Statement) or the Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading. Upon
the occurrence of any event contemplated by clause (v), as promptly as
reasonably possible, prepare a supplement or amendment, including a
post-effective amendment, to the affected registration statements (including the
Registration Statement) or a supplement to the related Prospectus or any
document incorporated or deemed to be incorporated therein by reference, and
file any other required document so that, as thereafter delivered, no
registration statement (including the Registration Statement) nor any Prospectus
will contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.
 
4

--------------------------------------------------------------------------------


 
(h) The Company shall furnish to all Purchasers, at the Company’s expense, such
number of copies of any registration statement (including the Registration
Statement) and each amendment and supplement thereto, preliminary prospectus,
final prospectus and such other documents as such Purchasers may reasonably
request in order to facilitate the public offering of their shares of Common
Stock.
 
(i) The Company shall promptly, at the Company’s expense, use its reasonable
best efforts to register or qualify any shares of Common Stock covered by any
registration statement (including the Registration Statement) under such state
securities or blue sky laws of such jurisdictions as such Purchasers
participating in such registration may reasonably request, except that the
Company shall not for any purpose be required to execute a general consent to
service of process or to qualify to do business as a foreign corporation in any
jurisdiction where it is not so qualified.
 
(j) The Company shall notify the Purchasers, promptly after it shall receive
notice thereof, of the date and time when any registration statement (including
the Registration Statement) and each post-effective amendment thereto has become
effective or a supplement to any prospectus forming a part of any registration
statement (including the Registration Statement) has been filed.
 
(k) The Company shall advise the Purchasers, promptly after it shall receive
notice or obtain knowledge thereof, of the issuance of any stop order by the
Commission suspending the effectiveness of any registration statement (including
the Registration Statement) or the initiation or threatening of any proceeding
for the purpose and promptly use its best efforts to prevent the issuance of any
stop order or to obtain its withdrawal if such stop order should be issued.
 
(l) All registration-related fees and expenses incident to the performance of or
compliance with this Agreement incurred by the Company shall be borne by the
Company whether or not any Registrable Securities are sold pursuant to a
registration statement (including the Registration Statement).
 
(m) Neither the Company nor any of its security holders (other than the
Purchasers in such capacity pursuant hereto) may include securities of the
Company in the Registration Statement other than the Registrable Securities, and
the Company shall not during the Effectiveness Period enter into any agreement
providing any such right to any of its security holders to be so included.
 
(n) (i) The Company hereby agrees to indemnify and hold harmless each Purchaser,
the officers, directors, agents, investment advisors, partners, members and
employees of each of them, each Person who controls any such Purchaser (within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act) and the officers, directors, agents and employees of each such controlling
Person from and against (collectively, a “Purchaser Party”), and agrees to
reimburse such Purchaser Party with respect to, any and all claims, actions
(actual or threatened), demands, losses, damages, liabilities, costs and
expenses to which such Purchaser Party may become subject, insofar as such
claims, actions, demands, losses, damages, liabilities, costs or expenses are
caused by any untrue statement or alleged untrue statement of any material fact
contained in the Registration Statement (or any additional registration
statements), any prospectus contained therein, or any amendment or supplement
thereto, or are caused by the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading; provided, however, that the Company shall not be liable
in any such case to the extent that any such claim, action, demand, loss,
damage, liability, cost or expense is caused by an untrue statement or alleged
untrue statement or omission or alleged omission so made in conformity with
information furnished in writing by such Purchaser for use in the preparation
thereof; provided further, however, that this indemnity is subject to the
condition that insofar as it relates to any untrue statement, omission or
alleged omission made in a preliminary prospectus but eliminated or remedied in
the final prospectus, such indemnity shall not inure to the benefit of any
Purchaser Party if a copy of the final prospectus was not furnished to the
Person asserting the claim, action, demand, loss, damage or liability.
 
5

--------------------------------------------------------------------------------


 
(ii) Each Purchaser, severally and not jointly, hereby agrees to indemnify and
hold harmless the Company, its officers, directors, agents and employees and
each Person who controls the Company within the meaning of the Securities Act,
from and against, and agrees to reimburse the Company, its officers, directors,
agents and employees and controlling Persons with respect to, any and all
claims, actions, demands, losses, damages, liabilities, costs or expenses to
which the Company, its officers, directors, agents and employees or such
controlling Persons may become subject under the Securities Act or otherwise,
insofar as such claims, actions, demands, losses, damages, liabilities, costs or
expenses are caused by any untrue or alleged untrue statement of any material
fact contained in the Registration Statement, any prospectus contained or any
amendment or supplement thereto, or are caused by the omission or the alleged
omission to state therein a material required to be stated therein or necessary
to make the statements therein, in light of the circumstances in which they were
made, not misleading, in each case to the extent, but only to the extent that
such untrue statement or alleged untrue statement or alleged untrue statement or
omission or alleged omission was so made in reliance upon and in conformity with
information furnished in writing by such Purchaser for use in the preparation
thereof. In no event shall the liability of any Purchaser hereunder be greater
in amount than the dollar amount of the net proceeds received by such Purchaser
upon the sale of the Registrable Securities giving rise to such indemnification
obligation.
 
(iii) If any claim shall be asserted against any person (an “Indemnified
Person”) for which such Person intends to seek indemnification pursuant to
Section (m)(i) or (ii), as the case may be, such Indemnified Person shall give
prompt written notice to the Company or the Purchaser, as the case may be, of
the nature of such claim, but the failure to give such notice shall not relieve
the Company or the Purchasers, as the case may be, of their obligations under
this Section (m) unless it or they have been prejudiced substantially thereby.
The Company or the Purchasers shall have the exclusive right to conduct, at
their expense, through counsel of its or their own choosing, which counsel is
approved by the Indemnified Person (which approval may not be unreasonably
withheld), the defense of any such claim, and may compromise or settle such
claims solely with the prior written consent of Company or the Purchaser, as
applicable (which consent shall not be unreasonably withheld). Unless otherwise
waived in writing any such compromise or settlement shall include a full release
of liability.
 
(o) This Agreement may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original and, all of which taken
together shall constitute one and the same Agreement. In the event that any
signature is delivered by facsimile transmission, such signature shall create a
valid binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.
 
(p) All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of New York, without regard to
the principles of conflicts of law thereof. Each party agrees that all
Proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement (whether brought against a party
hereto or its respective Affiliates, employees or agents) will be commenced in
the New York Courts. Each party hereto hereby irrevocably submits to the
exclusive jurisdiction of the New York Courts for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any New York Court, or that such Proceeding has been commenced
in an improper or inconvenient forum. Each party hereto hereby irrevocably
waives personal service of process and consents to process being served in any
such Proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. Each party hereto hereby irrevocably waives, to
the fullest extent permitted by applicable law, any and all right to trial by
jury in any Proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby. If either party shall commence a Proceeding to
enforce any provisions of this Agreement, then the prevailing party in such
Proceeding shall be reimbursed by the other party for its attorney’s fees and
other costs and expenses incurred with the investigation, preparation and
prosecution of such Proceeding.
 
6

--------------------------------------------------------------------------------


 
The Company hereby confirms that this Agreement has been duly authorized by its
Board of Directors.
 
If the foregoing is acceptable to you, please sign below where indicated and
return a copy of this letter to the Company, whereupon this letter shall become
a binding agreement between us.
 
ODYNE CORPORATION
 
By:      /s/ Alan Tannenbaum         
Alan Tannenbaum
Chief Executive Officer
Agreed to and Accepted:
 
THE QUERCUS TRUST
 
By:____________________________
      Name:
      Title:
 
SPINEL FINANCE LLC
 
By:____________________________
      Name:
      Title:
 
7

--------------------------------------------------------------------------------


 
Annex A
 
Plan of Distribution
 
The Selling Stockholders and any of their pledgees, donees, transferees,
assignees and successors-in-interest may, from time to time, sell any or all of
their shares of Common Stock on any stock exchange, market or trading facility
on which the shares are traded or in private transactions. These sales may be at
fixed or negotiated prices. The Selling Stockholders may use any one or more of
the following methods when selling shares:
 

·  
ordinary brokerage transactions and transactions in which the broker-dealer
solicits Investors;

 

·  
block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 

·  
purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

·  
an exchange distribution in accordance with the rules of the applicable
exchange;

 

·  
privately negotiated transactions;

 

·  
to cover short sales made after the date that this Registration Statement is
declared effective by the Commission;

 

·  
broker-dealers may agree with the Selling Stockholders to sell a specified
number of such shares at a stipulated price per share;

 

·  
a combination of any such methods of sale; and

 

·  
any other method permitted pursuant to applicable law.

 
The Selling Stockholders may also sell shares under Rule 144 under the
Securities Act, if available, rather than under this prospectus.
 
Broker-dealers engaged by the Selling Stockholders may arrange for other
brokers-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the Selling Stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated. The Selling Stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved.
 
The Selling Stockholders may from time to time pledge or grant a security
interest in some or all of the Shares owned by them and, if they default in the
performance of their secured obligations, the pledgees or secured parties may
offer and sell shares of Common Stock from time to time under this prospectus,
or under an amendment to this prospectus under Rule 424(b)(3) or other
applicable provision of the Securities Act of 1933 amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus.
 
Upon the Company being notified in writing by a Selling Stockholder that any
material arrangement has been entered into with a broker-dealer for the sale of
Common Stock through a block trade, special offering, exchange distribution or
secondary distribution or a purchase by a broker or dealer, a supplement to this
prospectus will be filed, if required, pursuant to Rule 424(b) under the
Securities Act, disclosing (i) the name of each such Selling Stockholder and of
the participating broker-dealer(s), (ii) the number of shares involved, (iii)
the price at which such the shares of Common Stock were sold, (iv)the
commissions paid or discounts or concessions allowed to such broker-dealer(s),
where applicable, (v) that such broker-dealer(s) did not conduct any
investigation to verify the information set out or incorporated by reference in
this prospectus, and (vi) other facts material to the transaction. In addition,
upon the Company being notified in writing by a Selling Stockholder that a donee
or pledgee intends to sell more than 500 shares of Common Stock, a supplement to
this prospectus will be filed if then required in accordance with applicable
securities law.
 
8

--------------------------------------------------------------------------------


 
The Selling Stockholders also may transfer the shares of Common Stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.
 
The Selling Stockholders and any broker-dealers or agents that are involved in
selling the shares may be deemed to be "underwriters" within the meaning of the
Securities Act in connection with such sales. In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act. Discounts, concessions, commissions and
similar selling expenses, if any, that can be attributed to the sale of
Securities will be paid by the Selling Stockholder and/or the purchasers. Each
Selling Stockholder has represented and warranted to the Company that it
acquired the securities subject to this Registration Statement in the ordinary
course of such Selling Stockholder’s business and, at the time of its purchase
of such securities such Selling Stockholder had no agreements or understandings,
directly or indirectly, with any person to distribute any such securities.
 
The Company has advised each Selling Stockholder that it may not use shares
registered on this Registration Statement to cover short sales of Common Stock
made prior to the date on which this Registration Statement shall have been
declared effective by the Commission. If a Selling Stockholder uses this
prospectus for any sale of the Common Stock, it will be subject to the
prospectus delivery requirements of the Securities Act. The Selling Stockholders
will be responsible to comply with the applicable provisions of the Securities
Act and Exchange Act, and the rules and regulations thereunder promulgated,
including, without limitation, Regulation M, as applicable to such Selling
Stockholders in connection with resales of their respective shares under this
Registration Statement.
 
The Company is required to pay all fees and expenses incident to the
registration of the shares, but the Company will not receive any proceeds from
the sale of the Common Stock. The Company has agreed to indemnify the Selling
Stockholders against certain losses, claims, damages and liabilities, including
liabilities under the Securities Act.
 
9

--------------------------------------------------------------------------------


Annex B
 
ODYNE CORPORATION
 
Selling Securityholder Notice and Questionnaire
 
The undersigned beneficial owner of common stock (the “Common Stock”), of Odyne
Corporation, a Delaware corporation (the “Company”), understands that the
Company has filed or intends to file with the Securities and Exchange Commission
(the “Commission”) a Registration Statement for the registration and resale of
the Registrable Securities, in accordance with the terms of the Registration
Rights Agreement, dated as of March __, 2007 (the “Registration Rights
Agreement”), among the Company and the Purchasers named therein. A copy of the
Registration Rights Agreement is available from the Company upon request at the
address set forth below. All capitalized terms used and not otherwise defined
herein shall have the meanings ascribed thereto in the Registration Rights
Agreement.
 
The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:
 
QUESTIONNAIRE
 

1. Name.      
(a)
Full Legal Name of Selling Securityholder
               
(b)
Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities listed in Item 3 below are held:
               
(c)
Full Legal Name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by the questionnaire):
             

 
10

--------------------------------------------------------------------------------


 

2. Address for Notices to Selling Securityholder:                              
         
Telephone: 
     
Fax: 
     
Contact Person: 
          3. Beneficial Ownership of Registrable Securities:          
Type and Principal Amount of Registrable Securities beneficially owned:
                               

 
4. Broker-Dealer Status:
 

 
(a)
Are you a broker-dealer?

 
Yes ¨  No ¨ 
 

 
Note:
If yes, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

 

 
(b)
Are you an affiliate of a broker-dealer?

 
Yes ¨  No ¨ 
 

 
(c)
If you are an affiliate of a broker-dealer, do you certify that you bought the
Registrable Securities in the ordinary course of business, and at the time of
the purchase of the Registrable Securities to be resold, you had no agreements
or understandings, directly or indirectly, with any person to distribute the
Registrable Securities?

 
Yes ¨  No ¨ 
 
11

--------------------------------------------------------------------------------


 

 
Note:
If no, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

 
5. Beneficial Ownership of Other Securities of the Company Owned by the Selling
Securityholder.
 
Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.
 

 
Type and Amount of Other Securities beneficially owned by the Selling
Securityholder:
                   

 
6. Relationships with the Company:
 
Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.
 
State any exceptions here:
 

           

 
 
7. The Company has advised each Selling Stockholder that it may not use shares
registered on the Registration Statement to cover short sales of Common Stock
made prior to the date on which the Registration Statement is declared effective
by the Commission, in accordance with 1997 Securities and Exchange Commission
Manual of Publicly Available Telephone Interpretations Section A.65. If a
Selling Stockholder uses the prospectus for any sale of the Common Stock, it
will be subject to the prospectus delivery requirements of the Securities Act.
The Selling Stockholders will be responsible to comply with the applicable
provisions of the Securities Act and Exchange Act, and the rules and regulations
thereunder promulgated, including, without limitation, Regulation M, as
applicable to such Selling Stockholders in connection with resales of their
respective shares under the Registration Statement.
 
The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the Effective Date for the Registration Statement.
 
12

--------------------------------------------------------------------------------


 
By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 6 and the inclusion of such
information in the Registration Statement and the related prospectus. The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of the Registration Statement
and the related prospectus.
 
IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.
 
 

Dated:                                                                                      
Beneficial
Owner:                                                                                     
         
By:                                                                                                                 
      Name:
Title: 

 
 
PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE, AND
RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:
 
Odyne Corporation
89 Cabot Court, Suite L
Hauppauge, New York 11788
Attention: Mr. Joshua A. Hauser
President and Chief Operating Officer
 
13

--------------------------------------------------------------------------------




 